UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-7439



TERRENCE BRAXTON,

                                             Petitioner - Appellant,


          versus


JOSEPH BROOKS, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-03-63-2)


Submitted: January 29, 2004                 Decided:   February 6, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrence Braxton, Appellant Pro Se. Laurie Marie Everhart, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Terrence   Braxton   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

his 28 U.S.C. § 2241 (2000) petition.     We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court.     See Braxton v. Brooks, No.

CA-03-63-2 (E.D. Va. Sept. 2, 2003).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                - 2 -